DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1 and 6, they recite a method and apparatus for generating nonverbal information. Prior art of record discloses a similar method and apparatus, but fails to teach the claims in combination with generating time-information-stamped nonverbal information that corresponds to time-information- stamped text feature quantities on the basis of the time-information-stamped text feature quantities and a learned nonverbal information generation model, expressing the nonverbal information, wherein the time-information-stamped text feature quantities are configured to comprise feature quantities that have been extracted from text and time information representing times assigned to predetermined units of the text, the nonverbal information is information for controlling the expression device so as to express behavior that corresponds to the text, and the hardware processor controls the expression device so that the time-information-stamped nonverbal information is expressed from the expression device in accordance with time information assigned to the nonverbal information, and controls the expression device so that the text or voice corresponding to the text that corresponds to the time information is output.

	Dependent claims 2-4 and 8-9 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657